1
2
3
4
5
6
7
8
9                           UNITED STATES DISTRICT COURT
10                        SOUTHERN DISTRICT OF CALIFORNIA
11
     LOU BAKER, individually and on behalf                Case No.: 14cv2129-MMA (AGS)
12   of all others similarly situated,
                                                          ORDER GRANTING CLASS
13                                                        REPRESENTATIVES’ UNOPPOSED
                                       Plaintiff,         EX PARTE MOTION TO EXTEND
14   v.                                                   NOTICE DEADLINES
15   SEAWORLD ENTERTAINMENT, INC.,                        [Doc. No. 519]
     et al.,
16
17                                  Defendants.
18
19
20         On March 13, 2020, Class Representatives, Arkansas Public Employees
21   Retirement System and Pensionskassen For Børne-Og Ungdomspaedagoger (collectively,
22   “Class Representatives”), filed an ex parte motion to extend the current notice deadlines
23   set forth in the Court’s Order Granting Class Representatives’ Unopposed Motion for
24   Preliminary Approval of Class Action Settlement and Authorizing Dissemination of
25   Notice of the Settlement to the Class (“Preliminary Approval Order” or “PAO”) (Doc.
26   No. 518). See Doc. No. 519. Epiq Class Action & Claims Solutions, Inc. (“Epiq”),
27   retained to administer the Settlement of the Action as the Claims Administrator,
28   experienced a cyber incident on February 29, 2020, which required it to take its systems

                                                    -1-                    14cv2129-MMA (AGS)
1    offline. See id. As a result, Epiq is unable to disseminate notice under the current
2    deadlines established by the Preliminary Approval Order. See id. Class Representatives
3    request a thirty-day extension for Epiq to perform its notice obligations. See id.
4    Defendants do not oppose the motion. See id.
5          Upon due consideration, good cause appearing, the Court GRANTS Class
6    Representatives’ unopposed ex parte motion. The new deadline for mailing, or emailing,
7    the Postcard Notice to potential Class Members and mailing the Notice and Claim Form
8    to brokers and nominees is April 17, 2020. PAO ¶ 4(a). Relatedly, the website for the
9    Action, www.SeaWorldSecuritiesLitigation.com, will be updated contemporaneously
10   with the mailing of the Postcard Notice, including the posting of downloadable copies of
11   the Notice and Claim Form. PAO ¶ 4(b). The new deadline for publishing the Summary
12   Notice is April 27, 2020. PAO ¶ 4(c).
13         All other dates established pursuant to the Preliminary Approval Order, including
14   the date of the Settlement Fairness Hearing, are not altered by this Order and remain as
15   follows: (i) Class Counsel’s briefing in support of final approval of Settlement, Plan of
16   Allocation, and motion for attorneys’ fees and Litigation Expenses is due no later than
17   June 17, 2020 (PAO ¶ 22); (ii) the deadline for appearances and objections is
18   July 1, 2020 (PAO ¶¶ 12 & 13); (iii) Class Counsel’s reply papers are due no later than
19   July 15, 2020 (PAO ¶ 22), (iv) the deadline for submission of Claim Forms is
20   July 16, 2020 (PAO ¶ 8); and (v) the Settlement Fairness Hearing is July 22, 2020 at
21   10:00 a.m.
22
23         IT IS SO ORDERED.
24
25   Dated: March 16, 2020                         _____________________________
26                                                 HON. MICHAEL M. ANELLO
                                                   United States District Judge
27
28

                                                 -2-                        14cv2129-MMA (AGS)
